Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 9/30/2021.
2.	The instant application is a continuation of 15/819,151, filed 11/21/2017, now U.S. Patent 10,415,080 claiming priorities from provisional applications 62536147, filed on 07/24/2017, 62457237, filed on 02/10/2017 and 62424887, filed on 11/21/2016.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 9/30/21 and 11/11/21 were filed after the mailing date of the Non-Final rejection on 4/2/21.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. All the references cited therein have been considered by the examiner.
	It is in the examiner’s opinion that the arts of the record including the ones cited in the IDS taken alone or in combination do not specifically teach all of the components of amended claim 1 and new claim 101.

Claim status
4.	In the claim listing of 9/30/21 claims 77, 84-88, 94-99 and 101-109 are pending in this application and are under prosecution. Claims 77, 84-87 and 94-95 are amended. New claims 101-109 are added. Claims 98-99 are withdrawn. Claims 1-76, 78-83, 89-93 and 98-100 are canceled. 
	As discussed in the interview summary, upon entry of claims via examiner’s amendment, claims 77, 84-88, 94-97 and 101-109 are pending in this application.

	
Withdrawn Objections, Rejections and Response to the Remarks
5.	The previous objection of claims 85-87 has been withdrawn in view amendments to said claims to fix the minor typographical error (Remarks, Claim Objections section). 
6.	The previous rejection of claims 78 and 79 under 35 USC 112(a) has been withdrawn in view of cancelation of said claims.
7.	The previous rejections under 35 USC 102(a)(1)  and under 35 USC 103 have been withdrawn in view of amendments to independent claim 77. 
	The arguments are directed to the limitations of amended claim 77 and new claim 101 are not taught by the cited arts (Remarks, pgs. 9 and 10).
8.	The previous ODP rejection on the record has been withdrawn in view of electronically filing the terminal disclaimer on 11/11/21 and its acceptance on the same day. 

EXAMINER’S AMENDMENT
9.	Authorization for this examiner’s amendment was given in a telephonic interview with the applicant’s representative Mr. Powers on 11/11/21.
	In the claim listing of 9/30/21 please change the dependency of claim 95 to be dependent from claim 77 and cancel withdrawn claims 98-99.
Examiner’s comment
10.	Claims 77, 84-88, 94-97 and 101-109 have been renumbered as claims 1-19 and presented in the same order as presented by the applicant.

Reasons for allowance
11.	The following is an examiner’s statement of reasons for allowance: 
	Arts of the record taken alone or in combination do not specifically teach a probe comprising a primary nucleic acid molecule hybridized to at least six secondary nucleic acid molecules, wherein the primary nucleic acid molecule comprises a first domain and a second domain, wherein the at least six secondary nucleic acid molecules are hybridized to the second domain of the primary nucleic acid molecule, wherein the  primary nucleic acid molecule comprises at least one photocleavable linker located between the first domain and the second domain, wherein each of the secondary nucleic acid molecules is hybridized to at least five tertiary nucleic acid molecules, wherein each secondary nucleic acid molecule comprises a first domain and a second domain, wherein the first domain is hybridized to the primary nucleic acid molecule and the second domain is hybridized to the at least five tertiary nucleic acid molecules, wherein each of the secondary nucleic acid molecules comprise at least one photocleavable linker located between the first domain and the second domain, wherein each of the tertiary nucleic acid molecules comprises at least one detectable label such that the probe comprises at least 30 detectable labels        .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
12.	Claims 77, 84-88, 94-97 and 101-109 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634